Citation Nr: 0631668	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for amputation of the right index finger in June 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision rendered 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded 
this case in March 2005 in order to obtain additional 
evidence, and in April 2006 in order to address due process 
matters.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in June 2003, the veteran requested a hearing 
before a Veterans Law Judge of the Board at the local RO, 
and thereafter agreed to accept a videoconference hearing in 
satisfaction of this request.  The veteran testified at a 
hearing in December 2004 before a Veterans Law Judge who is 
no longer with the Board.  In a letter issued in March 2006, 
the veteran was advised he had a right to another Board 
hearing if he chose to exercise that right.  Later in March 
2006, the veteran advised the Board in a signed statement 
that he wanted to attend a videoconference hearing before 
another Veterans Law Judge.  In June 2006, the RO issued 
notice to the veteran, at an address other than his most 
recent address of record, that he had been scheduled for a 
Travel Board hearing on July 18, 2006.  The veteran failed 
to report for the scheduled hearing.  In August 2006, the RO 
reissued notice of the July 18, 2006 scheduled hearing.  The 
Board finds that the veteran should again be afforded an 
opportunity to provide testimony at a hearing before a 
traveling Veterans Law Judge, with notice of such scheduled 
hearing issued to his most recent address of record, prior 
to appellate consideration of his appeal.  

The cases is accordingly hereby Remanded for the following 
action:

Schedule the veteran for a hearing 
before a traveling Veterans Law Judge of 
the Board at the local RO.  The veteran 
must be provided written notice of the 
scheduled hearing at his most recent 
address of record.  

Thereafter, the case should be returned to the Board, as 
appropriate, for further appellate action.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2006).




